Title: To Thomas Jefferson from Caesar Augustus Rodney, 16 June 1807
From: Rodney, Caesar Augustus
To: Jefferson, Thomas


                        
                            Honored & Dear Sir,
                            Wilmington june 16. 1807.
                        
                        I have this moment received your favor of the 12th. inst: & hasten to transmit you by the mail of this day
                            Genl. Wilkinsons letter of the 21st. of October last recd. by you Novr. 25th. agreeably to your desire. Mr. Hay was only
                            left in possession of such papers as were material, for the part of the prosecution.
                        I was yesterday gratified with the receipt of a letter from Genl. Wilkinson of the 9th. ulto. in which
                            contrary to the base insinuations of the calumniators of the government, he expresses his satisfaction on being summoned
                            as a witness & promises the utmost promptitude to attend. This a forwarded without loss of time by the return mail of
                            yesterday to Mr. Hay. I was infinitely more rejoiced to day on receiving a letter from Mr. Hay of the 10th. inst: stating
                            the arrival of Wilkinson at Hampton roads & that he would be in Richmond by the 13. inst:
                        I should have been at Washington before this, having made every necessary arrangement for that purpose, but
                            my eldest son (about 11. years old) has been for a week past, so extremely ill with a spell of the stone, that I have been
                            very reluctantly detained on his account alone. He will take no medicine but from my hands, I trust tomorrow or next day I
                            shall be able to leave him.
                        I do not perfectly understand Mr. Burr’s counsel when they hold out the idea of resorting to judicial process
                            to obtain possession of confidential communications made to the Chief Magistrate. It appears to me as if they relied on
                            the general hostility of the judiciary to the administration, to accomplish the most novel & extraordinary objects.
                            Heaven grant they may be disappointed.
                        Yours Most Sincerely & Affecy
                        
                            C. A. Rodney
                            
                        
                    